Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
DETAILED ACTION

Election/Restriction

Claims 1-6 are withdrawn from further consideration pursuant to 37 CRF 1,142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant's election without traverse (Applicant Arguments/Remarks dated 03/04/2021) claims 7 through 10, and added new dependent claims 11-20 are pending.  

Examiner Note

     Regarding new added dependent claims 11-20, the parent application 16/113,567 original claims were restricted into three different inventions, groups I, II, and III. 
    PNG
    media_image1.png
    700
    1356
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    188
    681
    media_image2.png
    Greyscale
Examiner restricted the above distinct groups of inventions again in instant/current application as seen above, instant/current application groups Group-1 and Group-2, G-I: claims 1-6 (parent original claims 11-16), G-II: claims 7-10 (parent original claims 17-20).  After restriction election of instant application invention G-II (claims 7-10) without traverse, applicant added new dependent claims 11-20, however, these new add dependent claims are similar to already patented parent claims 1-10 of parent application, and dependent claims 11-20 are objected as being dependent of rejected independent claim 7 (see below). 
Claim Rejections - 35 USC § 103

     The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

     Claims 7-10 are rejected under Claim Rejections - 35 U.S.C. § 103(a) as being unpatentable over Crampton (Crampton et al., U. S. Patent No. 5119042) in view of LIZARRAGA (LIZARRAGA et al., U. S. Publication No. 20170040953).  Regarding claim 7, Crampton discloses a satellite (e.g., column 1, lines 6-8, satellite using solid state power amplifier), comprising: a plurality of receive antennae; a plurality of transmit antennae (e.g., Fig. 3, pluralities of transmission antennas (102) and antenna elements (101), the satellite receives plurality of signals and transmits plurality of signals via antenna) ; a plurality of solid state power amplifiers coupled between the plurality of receive antennae and the plurality of transmit antennae (e.g., Fig. 3, pluralities of transmission antennas (102) and antenna elements (101), the satellite receives plurality of signals and transmits plurality of signals via plurality of antennas (101) that are connected to plurality of Solid State Power Amplifiers (91)), each of the solid state power amplifiers(e.g., Fig. 1, Solid State Power Amplifiers (91) ) comprising: a Doherty amplifier (Power Amplifiers) [having a main arm (main or carrier amplifier), an auxiliary arm (auxiliary or peak amplifier), and biasing circuity configured to independently bias the main arm and the auxiliary arm according to a set of control signals]; and a control circuit configured to receive a specified power output for each of the Doherty amplifiers and provide a corresponding set of control signals to independently bias the main arm and the auxiliary arms according to the specified power output (e.g., column 2, lines 35-45, the solid state amplifier circuit includes power control circuits as power detector).     Although, Crampton discuss solid state power amplifier (e.g., Fig. 3, column 1, lines 6-8, satellite using solid state power amplifier), however, does not discuss specifically Doherty amplifiers, in related art dealing with power amplifiers (e.g., parg. [0003], lines 1-2), LIZARRAGA teaches Doherty amplifiers (e.g., Fig. 2, parg.[0037], lines 5-7, [0038], lines 5-7, [0068], lines 1-3, 11-12, Doherty amplifier includes carrier (main arm) amplifier 114, peak (auxiliary arm) amplifier, and biasing circuits 118, 122, 138,142 configured to independently bias the main arm and auxiliary arm considering specific power).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include LIZARRAGA’s Doherty power amplifiers with Crampton’s solid state power amplifiers to provide the solid state power amplifiers with Doherty power amplifier as the “balance to unbalance (BALUN) circuit configured to combine outputs of the carrier amplification path and the peaking amplification path to yield an amplified RF signal” and “reduced loss in the carrier amplification path to maintain high efficiency at back-off and in a high power mode”(e.g., LIZARRAGA, parg. [0006], lines 5-12, [0013], lines 2-4).     Regarding claim 8, Crampton in view of LIZARRAGA teach all the limitations in claim 7, and further, Crampton teaches an input hybrid matrix coupled to multiple ones of the receive antennae; and an output hybrid matrix coupled to multiple ones of the transmit antennae, wherein the plurality of solid state power amplifiers are coupled between the input hybrid matrix and the output hybrid matrix to amplify signals from the input hybrid matrix as a multiport amplifier (e.g., Fig. 3, column 3, lines 1-5, column 7, lines 5-18).       Regarding claim 9, Crampton in view of LIZARRAGA teach all the limitations in claim 7, and further, Crampton teaches a beamforming circuit connected between the plurality of receive antennae and the plurality of solid state power amplifiers (e.g., Fig 3, column 7, lines 24-32, beamforming circuit receiving plurality of inputs that are connected to solid state power amplifiers (91) and connected to the plurality receiving antennas), wherein the beamforming circuit is configured generate a plurality of input signals for a corresponding plurality of the solid state power amplifiers to generate an output forming a beam when transmitted from a corresponding plurality of the transmits antennae (e.g., column 7, lines 32-43, transmission from solid state amplifiers via plurality of antennas).      Regarding claim 10, Crampton in view of LIZARRAGA teach all the limitations in claim 7, and further, LIZARRAGA teaches wherein the control circuit is further configured to receive an updated specified power output for each of the Doherty amplifiers and provide a corresponding updated set of control signals to independently bias the main arm and the auxiliary arms according to the updated specified power output (e.g., Fig. 2, parg .[0037], lines 5-7, [0038], lines 5-7).  
Allowable Subject Matter

     Dependent claims 11-20 are objected are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.      The prior art specifically Crampton and LIZARRAGA failed to render obviousness in combination or individually and failed to anticipate individually the following underlined limitations:     A satellite, comprising: a plurality of receive antennae; a plurality of transmit and wherein the biasing circuity includes: a first bias control circuit connected to the first main amplifier stage and configured to bias the first main amplifier stage according to a corresponding first set of control signals; and a second bias control circuit connected to the first auxiliary amplifier stage and configured to bias the first auxiliary amplifier stage according to a corresponding second set of control signals, and wherein the control circuit is configured to generate the corresponding first set of control signals and the corresponding second sets of control signals, the first set of controls signals configured to generate the first output signal to have the power output over a first output range when the input signal has an amplitude below the threshold level, and the corresponding second set of control signals configured relative to the corresponding first set of control signals to generate the combined output signal to have the specified power output over a second output range when the input signal has an amplitude above the threshold level, as disclosed in independent claim 7 and dependent claims 12-20.        For these reasons, dependent claim 11 is objected, claims 12-20 are depended of claim 11, therefore, claims 12-20 are objected for the same reasons set forth in claim 11.  
Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

May 5, 2021